DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 8 recites the limitation "the power storage status information" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Frenger et al. WIPO Publication WO 2018/103897 A1 (cited by Applicant).
Regarding claim 1, Frenger discloses an antenna system with distributed power supply comprising: a Central Processing Unit (CPU) (i.e. Central Unit 610), comprising a central power supply (i.e. part of power supplied on power supply line – p. 7, ll. 4-8); multiple antenna units connected to the CPU by cables (see Fig. 2; p. 3, ll. 15-19); and at least one distributed power 
Regarding claim 2, the distributed power supply unit is one of an external device connected directly to an antenna unit or an external device inserted in-between antenna units (see Fig. 7).
Regarding claim 4, the stated “wherein” clause does not limit the recited antenna system to any specific structure, and further, definition of a maximum power usage is considered to be in a power supply domain.
Regarding claim 5, the distributed power supply unit comprises a local power storage unit (i.e. battery – see p. 16, ll. 25-29).
Regarding claim 11, the antenna system is included in a base station (p. 7, ll. 29-31).
Regarding claim 12, a system comprising a plurality of distributed base stations is disclosed (p. 8, ll. 1-2).
The applied reference has a common applicant and joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior 
Note that should the reference be excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).  Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).
Claims 1-5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brower et al. U.S. Patent No. 9,166,690.
Regarding claim 1, Brower discloses an antenna system with distributed power supply comprising: a Central Processing Unit (CPU) (i.e. head-end (HEE) 12, 94 – Figs. 1, 3; col. 11, ll. 41-44) comprising a central power supply (power supply module (PSM) 118 – col. 11, ll. 30-34); multiple antenna units (i.e. antennas 32 of RUs 14) connected to the CPU by cables 16 (col. 6, ll. 10-16); and at least one distributed power supply unit (i.e. power supply units 70/132) located along a chain of antenna units (see Figs. 2A-2B); at least one antenna unit (i.e. associated with lower RAU 102 of Fig. 3) receives power from the central power supply (i.e. via power unit 70); and at least one antenna unit receives power from another antenna unit or from the at least one 
Regarding claim 2, Brower further shows that the distributed power supply unit is any one of an external device connected directly to an antenna unit (i.e. power unit 70) or an internal device installed inside an antenna unit (see col. 2, ll. 13-26).
Regarding claim 3, Brower further discloses that the distributed power supply unit comprises an AC-DC converter (col. 2, ll. 20-23).
Regarding claim 4, Brower further discloses that a maximum power usage may be limited and is considered defined in a power supply domain (see col. 12, ll. 12-44).
Regarding claim 5, Brower discloses that the distributed power supply unit 130 comprises a local power storage unit (i.e. 132 – see Fig. 4).
Regarding claim 11, the system of Fig. 2A includes a base station (BTS 68) coupled to the antenna system 10.
Regarding claim 12, in a wireless communication system, a number of base stations such as BTS 68 with antenna system 30 are suggested to be employed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brower in view of Kutkut et al. U.S. Patent App. Pub. No. 2018/0331546.

Kutkut discloses a battery management system where local power storage units communicate power storage status with a central computer (see abstract, ¶ [0006]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use information provide for power storage status reporting, as suggested by Kutkut, in the system of Brower, as battery monitoring is desirable to ensure proper battery health and performance (see Kutkut, ¶ [0006]).
Regarding claim 7, in the proposed combination, the central computer of Kutkut is configured to dynamically set up power supply domains based on reported power storage information as the distributed power storage units are scheduled for use based on the reported information (¶ [0013]).
Regarding claim 8, Brower discloses an antenna system with distributed power supply, as described above, but does not disclose that the CPU is configured to perform any one of scheduling uplink and downlink traffic, scheduling power charging of the local power storage unit, activating or de-activating of antenna units based on the power storage status information or the maximum power usage in the different power supply domains.
Kutkut discloses a battery management system where a system is scheduled for use based upon battery and charger status data (see abstract, ¶ [0013]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use information regarding battery and charger status to determine scheduling of a resource, as suggested by Kutkut, in the system of Brower, to make use of available resources.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brower in view of López Roman et al. European Patent App. Pub. EP 2 375 499 A1 (cited by Applicant).
Regarding claim 9, Brower discloses an antenna system with distributed power supply, as described above, but does not disclose that the CPU is configured to activate antenna units in a power supply domain based on uplink and downlink traffic.
López Roman discloses an energy-efficient active antenna arrangement where an antenna controller controls antenna modules on/off according to traffic load requirements (see abstract).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide antenna module control based on traffic load requirements, as suggested by López Roman, in the system of Brower to improve energy efficiency.
Regarding claim 10, Brower discloses an antenna system comprising a Central Processing Unit (CPU) (i.e. head-end (HEE) 12, 94 – Figs. 1, 3; col. 11, ll. 41-44) and multiple antenna units (i.e. antennas 32 of RUs 14) connected to the CPU by cables 16 (col. 6, ll. 10-16), wherein the CPU comprises a central power supply (power supply module (PSM) 118 – col. 11, ll. 30-34) and a number of antenna units are connected to the central power supply such that a power supply domain is set up (see Figs. 2A-2B, 3, 5A-5B).  Brower does not disclose that the CPU is configured to activate or de-activate antenna units in the power supply domain based on uplink and downlink traffic.
López Roman discloses an energy-efficient active antenna arrangement where an antenna controller controls antenna modules on/off according to traffic load requirements (see abstract).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide antenna module control based on traffic load requirements, as suggested by López Roman, in the system of Brower to improve energy efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is (571)272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff, can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/25/2022